Citation Nr: 0639787	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  06-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence to reopen a claim for 
service connection for hearing loss has been received; and, 
if so, whether service connection for the hearing loss is 
established.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had a period of active service from July 1943 to 
March 1946.

In a February 1998 decision, the RO denied service connection 
for hearing loss.  The RO notified the veteran of the denial 
of the claim later that same month, but he did not initiate 
an appeal.  In an October 2001 decision, the RO declined to 
reopen the claim for service connection for hearing loss.  
The RO notified the veteran of the denial of the claim later 
that same month, but he did not initiate an appeal.

In July 2005, the RO received correspondence from the 
veteran's representative that the RO accepted as a petition 
to reopen the veteran's claim for service connection for 
hearing loss.

These present matters come to the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision in which 
the RO denied the veteran's claim for service connection for 
PTSD as well as denied reopening the veteran's claim for 
service connection for hearing loss.  The veteran's 
representative filed a notice of disagreement (NOD) for these 
matters on his behalf in June 2006.  The RO issued a 
statement of the case (SOC) in June 2006, and the veteran's 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in August 2006.

In November 2006, a Deputy Vice Chairman of the Board granted 
the November 2006 veteran's representative's motion to 
advance this appeal on the Board's docket, under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).

The Board's decision denying the claim for service connection 
for PTSD but reopening the claim for service connection for 
hearing is set forth below. The claims for service connection 
for hearing loss, on the merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim for service connection for PTSD as well 
as the petition to reopen and service connection claims on 
appeal have been accomplished.

2.  Competent medical evidence indicates that the veteran 
does not meet the criteria for a diagnosis of PTSD. 

3.  In an October 2001 rating decision, the RO denied the 
veteran's petition to reopen the claim for service connection 
for hearing loss; although the RO notified him of this denial 
later that month, the veteran did not initiate an appeal.

4.  Additional evidence associated with the claims file since 
the RO's October 2001 denial was not previously before agency 
decision makers, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2006).

2.  The October 2001 RO decision that denied the veteran's 
petition to reopen the claim for service connection for 
hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

3.  Since the October 2001 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for hearing loss are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
hearing loss, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

Moreover, the Board also finds that, considering the claim 
for service connection for PTSD on appeal in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In July and October 2005 pre-rating letters, the RO notified 
the veteran and his representative of what was required to 
establish entitlement to service connection for PTSD (current 
diagnosis of PTSD and disability caused by traumatic event 
which occurred during military service) and identified the 
type of evidence needed to establish each element of the 
claim.  After these letters, they were afforded opportunities 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim for service connection, and has 
been afforded ample opportunity to submit such information 
and evidence. 

The Board also finds that the July and October 2005 letters, 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The October 2005 letter 
notified the veteran of VA's responsibilities to notify and 
assist him concerning the claim for service connection for 
PTSD.  This letter advised that VA is required to make 
reasonable efforts to request evidence necessary to support 
his claim including VA medical records, records from a 
private physician or facility, and records from all Federal 
agencies.  These letters also requested that the veteran 
identify, and provide information concerning, any medical 
providers from whom he wished the RO obtain and consider as 
evidence.  The October 2005 RO letter and included a request 
that the veteran provide any evidence in his possession that 
pertains to his claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
discussed above, all four Pelegrini's content of notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after", the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matters now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the veteran before the rating 
action on appeal; hence, Pelegrini's timing of the notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  The 
letters identified above notified the veteran of the elements 
of existence of a disability and connection between his 
military service and that disability.  Further, the RO 
notified the veteran of additional information concerning 
disability ratings and effective dates in an October 2006 
letter.  The Board notes that any error in the timing of the 
latter notice is harmless.  Id.   As the Board's decision 
herein denies service connection for PTSD, no effective date 
or rating is to be assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the service 
connection claim currently for service connection for PTSD.  
The RO obtained the veteran's service medical records, 
service personnel records, VA outpatient treatment records, 
and available records from private medical providers that the 
veteran identified as having relevant records.  In connection 
with his claim, the veteran was afforded a VA examination in 
February 2006, and that examination report has been 
associated with the record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
in addition to that identified above, that needs to be 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the request 
to reopen and the claim for service connection for PTSD, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis 

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2006).  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

A.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (noting that 
VA has adopted the nomenclature of the DSM-IV) (2006).

The veteran contends that he has PTSD as a result of 
stressful events during active service.  Service personnel 
records indicate that the veteran was involved in carrier air 
strikes, night actions, and a heavy attack air-sea battle 
during active service in the Navy in 1945.  

However, considered the claim in light of the record and the 
applicable law, the Board finds that the claim must be denied 
because the competent evidence establishes that the veteran 
does not meet the criteria for a diagnosis of PTSD.  

In a February 2006 VA examination report, the examiner 
indicated that he had reviewed the veteran's claims file, 
conducted an interview with the veteran, and performed a 
mental status evaluation.  In his report summary, the 
examiner specifically opined that the veteran does not 
fulfill the diagnostic criteria for PTSD.  Significantly, 
neither the veteran nor his representative has presented, 
identified or even alluded to existence of any medical 
opinion that the criteria for PTSD are, in fact, met.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a lay person without the appropriate medical 
training or expertise, the veteran is not competent to render 
a probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions that 
he has PTSD have no probative value.  

Where, as here, the competent evidence establishes that the 
veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Moreover, because the first, essential criterion for 
establishing service connection pursuant to 38 C.F.R. § 
3.304(f) is not met, the Board need not address whether the 
remaining regulatory requirements-evidence of an in-service 
stressor and of a link between the stressor and the PTSD-are 
met.

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




B.  Petition to Reopen the Claim for Service Connection for 
Hearing Loss

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered by the VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The veteran initially filed a claim for service connection 
for hearing loss in July 1997.  In a February 1998 rating 
decision, the RO denied the veteran's claim, noting that 
there was no evidence of hearing loss in service or within 
the one-year presumptive period after discharge from service.  
Evidence then considered included the veteran's service 
medical records; statements from the veteran; an August 1997 
private physician statement; and a February 1998 VA 
examination report which showed impaired hearing under 38 
C.F.R. § 3.385.  In the August 1997 statement, the veteran's 
private physician opined that the veteran suffered from 
bilateral high frequency sensorineural hearing loss which is 
most likely due to his exposure to gunfire during military 
service.  In the February 1998 decision, the RO indicated 
that the nexus opinion contained in the August 1997 private 
physician statement was not considered probative, as it was 
based on the veteran's reported history.  Although notified 
of the February 1998 decision and his procedural and 
appellate rights, the veteran did not initiate an appeal of 
this determination.  As such, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.   

In March 2001, the veteran attempted to reopen his claim for 
service connection for hearing loss.  In October 2001, RO 
declined to reopen the veteran's claim for service connection 
for hearing loss on the basis that new and material evidence 
adequate to reopen the claim had not been received.  Evidence 
then considered consisted of service medical records as well 
as records from multiple private treatment records for 
unrelated medical conditions.  It was further indicated in 
the October 2001 decision that no evidence had been received 
to show the veteran's current hearing loss disability was 
incurred in or aggravated by service.  Although notified of 
the decision and his procedural and appellate rights, the 
veteran did not appeal the October 2001 determination.  
Hence, that decision is also final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  Id.  

Thereafter, the veteran again sought to reopen his claim for 
service connection for hearing loss in July 2005.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the October 2001 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the October 2001 
denial includes VA outpatient treatment records dated in May 
1997, December 2003, and January 2004; statements from the 
veteran dated in July and November 2005; a photocopied 
document received in July 2005 showing a commendation for the 
U.S.S. Ingraham; and service personnel records, including 
naval ship logs.  VA treatment notes show continued findings 
of bilateral high frequency sensorineural hearing loss and 
further indicated that veteran had been fitting for hearing 
aids.  Statements from the veteran dated in July and November 
2005 reflect his continued assertions that he was exposed to 
heavy artillery and gun blasts while stationed on the U.S.S. 
Ingraham during active service that caused his current 
hearing loss disability.  Service personnel records as well 
as U.S. Navy ship logs, associated with the claims file in 
2005, include reports from the veteran's executive officers 
which detail his direct participation in carrier air strikes 
against enemy installations; bombardment, assault, and 
capture operations in several of the Philippine Islands; 
night actions resulting in the destruction of three enemy 
vessels; and service aboard the U.S.S. Ingraham while the 
vessel came under the heavy attack of many enemy planes in an 
air-sea battle.  

The Board finds that the aforementioned evidence-
particularly, the veteran's service personnel records-
provides a basis for reopening the claim for service 
connection for hearing loss.  At the time of the October 2001 
decision, there was no evidence of record to corroborate the 
veteran's assertions that he had sustained noise exposure 
during active service.  However, the additionally received 
service personnel records are indicative of noise exposure 
during the veteran's active service.  This evidence is new in 
that it was not previously before agency decision makers at 
the time of the October 2001 decision, and is not cumulative 
or duplicative of evidence previously considered.  This 
evidence is material, as it constitutes evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., noise exposure during active service; hence, 
this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
hearing loss.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hearing loss are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

	



ORDER

Service connection for PTSD is denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for hearing loss has 
been received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection for hearing 
loss, on the merits, is warranted.

The Board notes, initially, that service medical records 
reflect no complaints, findings, or diagnosis of any hearing 
loss.  However, the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this case, the Board notes that the veteran's audiological 
evaluation results in a February 1998 VA examination report 
showed bilateral sensorineural hearing loss to an extent 
recognized as a disability for VA purposes (pursuant to 38 
C.F.R. § 3.385).  In addition, service personnel records tend 
to corroborate the veteran's assertions that he had 
significant noise exposure during active military service.  
However, because there is no competent nexus opinion of 
record, the record is insufficient to evaluate the hearing 
loss claim.  On these facts, the opinion of an ear, nose and 
throat (ENT) physician as to the etiology of any diagnosed 
bilateral hearing loss disability is needed to resolve the 
claim for service connection for hearing loss.  See 38 
U.S.C.A. § 5103A.

Accordingly, the RO should arrange for the veteran to undergo 
VA audiological evaluation, followed by an ENT examination, 
at a pertinent VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled evaluation or 
examination without good cause, shall result in a denial of 
the reopened.  38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled evaluation or examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the evaluation and examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo the requested 
evaluation and examination, the RO should obtain all 
outstanding pertinent records.  In May 2006, the veteran 
stated that he was receiving treatment from Dr. G, as well as 
returned a complete and signed VA Form 21-4142 (Authorization 
and Consent to Release Information to the Department of VA) 
so that VA could obtain the medical records from that 
treatment provider.  Hence, the RO should obtain the 
outstanding records.  See 38 C.F.R. § 3.159(c)(3).

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
veteran furnish all pertinent evidence in his possession.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for hearing loss, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  Utilizing the consent form completed 
by the veteran in May 2006, the obtain 
all outstanding records of medical 
evaluation and/or treatment from Dr. G.  
All records/responses received should be 
associated with the claims file.  If the 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

2.  The RO should also send to the 
veteran and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain 
evidence pertinent to the claim for 
service connection for hearing loss that 
is not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

3.  If the veteran responds, the RO 
should assist in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  In connection 
with the examination, the veteran should 
undergo audiological evaluation (with 
audiometric and speech discrimination 
testing), and the report of this 
evaluation should be made available to 
the examining physician prior to the 
completion of his or her report.

Based on the testing results, the 
examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent). 

With respect to each diagnosed hearing 
loss disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any such disability is the result of 
injury or disease incurred or aggravated 
in service, to specifically include 
likely in-service noise exposure 
associated with combat service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), in a 
typewritten report.

5.  If the veteran fails to report to the 
scheduled evaluation and/or examination, 
the RO must obtain and associate with the 
claims file copy(ies) of any notice(s) of 
the evaluation and examination sent to 
the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for hearing loss, on 
the merits.  If the veteran fails, 
without good cause, to report to the 
scheduled evaluation and/or examination, 
the RO must apply the provisions of 
38 C.F.R. § 3.655(b), as 
appropriate. Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to all additional 
evidence and legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


